                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION




  JUAN RODRIGUEZ,
                                                     CV 17–104–H-BMM-JTJ
                       Petitioner,
                                                        ORDER
        vs.

  STATE OF MONTANA, MONTANA
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES, JOHN DOE and
  JANE DOE (DPHHS EMPLOYEES),

                       Defendant.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations (Doc. 14) in this case on May 31, 2018, recommending

dismissal of Plaintiff Juan Rodriguez’s Complaint. (Doc. 2.) Rodriguez timely filed

an objection on June 18, 2018. (Doc. 22.) Consequently, Rodriguez is entitled to de

novo review of those findings and recommendations to which he has specifically

objected. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings

and recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

                                          -1-
                                             
                                             
mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted). “A party makes a proper objection by identifying the

parts of the magistrate’s disposition that the party finds objectionable and

presenting legal argument and supporting authority, such that the district court is

able to identify the issues and the reasons supporting a contrary result.” Montana

Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18,

2010) (citation omitted).

      Rodriguez is a prisoner proceeding in forma pauperis so Judge Johnston

reviewed his Complaint under 28 U.S.C. § 1915. Section 1915(e)(2)(B) allows for

the dismissal of a pro se prisoner complaint before it is served upon the defendants

if it is frivolous, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. A complaint is

frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A complaint fails to state a claim upon which relief may

be granted if a plaintiff fails to allege the “grounds” of his “entitlement to relief.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Further, Rule 8(a)(2)

requires a complaint to “contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S.Ct. 1937,

1949 (2009). Judge Johnston screened Rodriguez’s Complaint and determined that


                                          -2-
                                             
                                             
that Rodriguez’s claims were frivolous and lack arguable substance in law or fact.

(Doc. 14 at 12.) Judge Johnston’s Findings and Recommendations were issued on

May 31, 2018. Rodriguez filed a motion to amend his complaint on the same day.

(Doc. 17.) Rodriguez timely filed an objection to Judge Johnston’s Findings and

Recommendations. Id. Rodriguez’s objection asks the Court for leave to amend his

Complaint to correct the deficiencies identified in the Findings and

Recommendations. Id.

      Rodriguez’s objection is improper because it fails to present legal argument

and supporting authority. Rodriguez failed to object properly to any of Judge

Johnston’s Findings and Recommendations. This Court reviews therefore the

record for clear error. L.R. 72.3(a); see also McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error in Judge Johnston’s Findings and Recommendations. Judge Johnston

recommended dismissal under Section 1915(e). Accordingly, Rodriguez may re-

file a new complaint that contains arguable substance in law or fact.



      ACCORDINGLY, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 14) are ADOPTED IN FULL. Rodriguez’s Complaint

(Doc. 2) is DISMISSED WITHOUT PREJUDICE.


                                        -3-
                                           
                                           
      IT IS FURTHER ORDERED that the Clerk of Court is directed to enter a

judgment of dismissal.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to have the

docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the Federal

Rules of Appellate Procedure that any appeal of this decision would not be taken in

good faith. The record makes plain the instant Complaint is frivolous as it lacks

arguable substance in law or fact.



      DATED this 28th day of November, 2018.




                                         -4-
                                            
                                            
